CORE LABORATORIES N.V.
2006 NON-EMPLOYEE DIRECTOR STOCK INCENTIVE PLAN
(As Approved Effective as of June 28, 2006)


First Amended Performance Share Award
Restricted Share Agreement
(ROE Based)
 


 
THIS FIRST AMENDED AGREEMENT is made as of the 1st day of April, 2011 to amend
the Agreement dated as of the 15th day of July, 2008, between Core Laboratories
N.V., a Dutch limited liability company (the “Company”), and [non-employee
director] (“Participant”) in order to carry out the purposes of the Core
Laboratories N.V. 2006 Nonemployee Director Stock Incentive Plan as amended (the
“Plan”), by issuing Participant unfunded and unsecured rights to acquire shares
of common stock of the Company, subject to certain restrictions, and in
consideration of the mutual agreements and other matters set forth herein and in
the Plan, the Company and Participant hereby agree as follows:
 
 I.
 
Definitions
 
1.1 Definitions
 
.  Wherever used in this Agreement, the following words and phrases when
capitalized will have the meanings ascribed below, unless the context clearly
indicates to the contrary, and all other capitalized terms used in this
Agreement, which are not defined below, will have the meanings set forth in the
Plan.
 
(1)  
“Agreement” means this Performance Share Award Restricted Share Agreement (ROE
Based) between Participant and the Company.

 
(2)  
“Board Succession Plan” means that Plan as filed by the Company on Form 8-K on
March 7, 2011, wherein it was described that the six Directors serving as of
March 2, 2011 would rotate off of the Board on a schedule of one per year,
beginning effective as of the 2011 annual meeting.  Departure by Directors
pursuant to such Plan will not deprive the Directors of the right to have the
Restricted Shares Vest.

 
(3)  
“Date of Grant” means, with respect to each grant of Restricted Performance
Shares, the applicable Date of Grant set forth on Appendix A of this Agreement.

 
(4)  
 “EBIT” means, with respect to a Performance Period, the aggregate operating
earnings from continuing operations of the Company and its consolidated
subsidiaries during such Performance Period, determined prior to the charges,
costs, and expenses associated with interest and income taxes, such aggregate
amount divided by the duration, in years, of the Performance Period.  EBIT shall
be determined based on the regularly prepared and publicly available
consolidated statements of operations of the Company prepared in accordance with
GAAP.

 

 
 

--------------------------------------------------------------------------------

 



 
(5)  
“Ending Shareholders’ Equity” means, with respect to a Performance Period, the
total shareholders’ equity in the Company as of the last day of such Performance
Period.  Ending Shareholders’ Equity shall be determined based on the regularly
prepared and publicly available consolidated balance sheet of the Company and
its consolidated subsidiaries prepared in accordance with GAAP.

 
(6)  
“Forfeiture Restrictions” means the Forfeiture Restrictions as set forth in
Section 3.1 herein.

 
(7)  
“Full Vesting ROE Percentage” means, with respect to each grant of Restricted
Performance Shares, the Return on Equity set forth on Appendix A of this
Agreement with respect to such grant that must be achieved in order for
Participant to Vest 100% in such Restricted Performance Shares in accordance
with the schedule set forth in Section 4.1(a) herein.

 
(8)  
“GAAP” means United States generally accepted accounting principles,
consistently applied.

 
(9)  
“Incremental Percentage” means, with respect to each grant of Restricted
Performance Shares, the amount (expressed as a percentage) equal to A divided by
B, where:

 
 
A
equals 80%;

 
 
B
equals 10 multiplied by C; and

 
 
C
equals (i) the Full Vesting ROE Percentage applicable to such Restricted
Performance Shares minus (ii) the Threshold Vesting ROE Percentage applicable to
such Restricted Performance Shares.

 
(10)  
“Performance Period” means, with respect to each grant of Restricted Performance
Shares, the three-year period ending on the date set forth on Appendix A of this
Agreement that commences on the Date of Grant.

 
(11)  
 “Restricted Performance Shares” means the right to acquire Common Shares issued
in Participant’s name pursuant to this Agreement, subject to the Forfeiture
Restrictions, and as the context may require, any such Common Shares so issued
in Participant’s name.

 
(12)  
“Return on Equity” means, with respect to a Performance Period, the amount
(expressed as a percentage rounded to one decimal place) determined by dividing
(i) the EBIT for such Performance Period by (ii) the Ending Shareholders’ Equity
for such Performance Period.

 
(13)  
“Service” means Participant’s status as a non-employee supervisory director of
the Company.

 

 
2

--------------------------------------------------------------------------------

 



 
(14)  
“Succession Termination” means termination from the Supervisory Board pursuant
to the schedule described in the Board Succession Plan.

 
(15)  
“Threshold Vesting ROE Percentage” means, with respect to each grant of
Restricted Performance Shares, the Return on Equity set forth on Appendix A of
this Agreement with respect to such grant that must be achieved in order for
Participant to Vest 20% in such Restricted Performance Shares in accordance with
the schedule set forth in Section 4.1(a) herein.

 
(16)  
“Vest” means the lapse of the Forfeiture Restrictions with respect to all or a
portion of the Restricted Performance Shares.

 
1.2 Number and Gender
 
.  Wherever appropriate herein, words used in the singular will be considered to
include the plural, and words used in the plural will be considered to include
the singular.  The masculine gender, where appearing herein, will be deemed to
include the feminine gender where appropriate.
 
1.3 Headings of Articles and Sections
 
.  The headings of Articles and Sections herein are included solely for
convenience.  If there is any conflict between such headings and the text of
this Agreement, the text will control.  All references to Articles, Sections,
and Paragraphs are to this document unless otherwise indicated.
 
 II.
 
Award of Restricted Performance Shares
 
2.1 Award of Restricted Performance Shares
 
.  Effective as of the Date of Grant, the Company awards to Participant the
right to receive, after and to the extent the Forfeiture Restrictions lapse, the
number of Common Shares set forth on Appendix A of this Agreement, subject to
certain restrictions and shall be herein referred to as the “Restricted
Performance Shares.”  The rights awarded to Participant pursuant to this
Agreement are unsecured and unfunded rights to receive the Restricted
Performance Shares, which rights shall be subject to the terms, conditions, and
restrictions set forth in this Agreement and the Plan.  Participant hereby
accepts the Restricted Performance Shares and agrees with respect thereto to the
terms and conditions set forth in this Agreement and the Plan.
 
2.2 Subsequent Awards
 
.  In the sole discretion of the Company, subsequent grants of Restricted
Performance Shares to Participant, if any, may be evidenced by amending Appendix
A of this Agreement to reflect such subsequent grant.  Any such subsequent grant
of Restricted Performance Shares shall be issued upon acceptance by Participant
and upon satisfaction of the conditions of this Agreement and the
Plan.  Participant shall accept any such subsequent grant of Restricted
Performance Shares when
 

 
3

--------------------------------------------------------------------------------

 

issued and agrees with respect thereto to the terms and conditions set forth in
this Agreement and the Plan.  Regardless of the number of subsequent grants of
Restricted Performance Shares, if any, evidenced by this Agreement, this
Agreement shall be interpreted to apply separately to each grant of Restricted
Performance Shares.
 
 III.
 
Forfeiture Restrictions
 
3.1 Forfeiture Restrictions.
 
(a) The Restricted Performance Shares may not be sold, assigned, pledged,
exchanged, hypothecated or otherwise transferred, encumbered or disposed of to
the extent then subject to the Forfeiture Restrictions (as hereinafter
defined).  In the event of termination of Participant’s Service for reasons
other than Succession Termination, death or disability, Participant shall, for
no consideration, forfeit to the Company all Restricted Performance Shares to
the extent then subject to the Forfeiture Restrictions.  In addition, in the
event the Return on Equity for the Performance Period does not equal or exceed
the Full Vesting ROE Percentage, Participant shall, for no consideration,
forfeit to the Company the number of Restricted Performance Shares that do not
Vest pursuant to the provisions of Section 4.1.  The prohibition against
transfer and the obligation to forfeit and surrender Restricted Performance
Shares to the Company upon (i) termination of Service for reasons other than
Succession Termination, death or disability or (ii) the Return on Equity for the
Performance Period being less than the Full Vesting ROE Percentage are herein
referred to as the “Forfeiture Restrictions.”
 
(b) The Forfeiture Restrictions shall be binding upon and enforceable against
any transferee of Restricted Performance Shares.  The prohibitions of this
Section 3.1 shall not apply to the transfer of Restricted Performance Shares
pursuant to a plan of reorganization of the Company, but the stock, securities
or other property received in exchange therefor shall also become subject to the
Forfeiture Restrictions and provisions governing the lapsing of such Forfeiture
Restrictions applicable to the original Restricted Performance Shares for all
purposes of this Agreement.
 
 IV.
 
Vesting
 
4.1 Vesting/Lapse of Forfeiture Restrictions
 
.
 
(a)           As soon as administratively practicable after the last day of the
Performance Period, the Committee shall determine the EBIT, Ending Shareholders’
Equity and Return on Equity for the Performance Period.  The Committee’s
determinations pursuant to the preceding sentence shall be certified by the
Committee in writing and delivered to the Secretary of the Company.  For
purposes of the preceding sentence, approved minutes of the Committee meeting in
which the certification is made shall be treated as a written certification.  At
the time of such certification and based on the Return on Equity for the
Performance Period, the Restricted Performance Shares shall Vest in accordance
with the following schedule (rounded to the nearest whole share):
 

 
4

--------------------------------------------------------------------------------

 



 
Return on Equity for the
Performance Period
Percentage of Restricted Performance Shares Vesting
At or above the Full Vesting ROE Percentage
100%
Above the Threshold Vesting ROE Percentage but
less than the Full Vesting ROE Percentage
Interpolated percentage between 20% and 100%
At the Threshold Vesting ROE Percentage
20%
Below the Threshold Vesting ROE Percentage
   0%

The interpolated percentage referred to in the schedule above shall be
determined by increasing the 20% Vesting percentage for a Return on Equity equal
to the Threshold Vesting ROE Percentage by the Incremental Percentage for each
one-tenth of one percent (0.1%) by which the Return on Equity exceeds the
Threshold Vesting ROE Percentage.  To illustrate, if, for the Performance
Period, the Full Vesting ROE Percentage is 18.0%, the Threshold Vesting ROE
Percentage is 12.0%, and the Return on Equity is 15.6%, then the Incremental
Percentage is 1⅓% (80% divided by (10 multiplied by (18.0% minus
12.0%))).  Since the Return on Equity exceeds the Threshold Vesting ROE
Percentage in this example by 3.6% (or 36 one-tenth of one percent increments),
the Vesting percentage shall be 68% (20% plus (1⅓% multiplied by 36)).
 
(b)           Notwithstanding any provision of Section 4.1(a) to the contrary
and except as provided in Section 4.2 and Section 4.3, no Restricted Performance
Shares shall Vest if Participant’s Service is terminated prior to the last day
of the Performance Period for reasons other than Succession Termination, death
or disability.
 
4.2 Acceleration of Vesting
 
.  In the event of a Change in Control prior to the last day of a Performance
Period and while Participant is in the Service of the Company or a Subsidiary,
all of the Restricted Performance Shares with respect to such Performance Period
shall Vest as of the effective date of such Change in Control.
 
4.3 Effect of Termination of Service on Vesting.
 
(a) Upon termination of Participant’s Service for any reason other than
Succession Termination, death or disability, the Restricted Performance Shares
shall be immediately forfeited to the extent not then Vested.
 
(b) Upon termination of Participant’s Service by reason of Succession
Termination, death or disability, the Restricted Performance Shares shall not be
immediately forfeited, but rather may become Vested as provided in Section 4.1
based on the Return on Equity for the Performance Period.
 

 
5

--------------------------------------------------------------------------------

 



 
 V.
 
Delivery of Restricted Performance Shares
 
5.1 Delivery of Restricted Performance Shares
 
.  As soon as practicable after the Restricted Performance Shares become Vested,
and subject to the tax withholding referred to in Section 7.4, the Company shall
deliver to Participant stock certificates issued in Participant’s name for the
number of such Vested Restricted Performance Shares.
 
 VI.
 
Status of Restricted Performance Shares and Restrictions
 
6.1 Status of Restricted Performance Shares
 
.  With respect to the status of the Restricted Performance Shares, at the time
of execution of this Agreement Participant understands and agrees to all of the
following:
 
(a) Participant agrees that the Restricted Performance Shares will not be sold
or otherwise disposed of in any manner that would constitute a violation of any
applicable securities laws, whether federal or state.
 
(b) Participant agrees that (i) the Company may refuse to register the
Restricted Performance Shares on the stock transfer records of the Company if
such proposed transfer would in the opinion of counsel satisfactory to the
Company constitute a violation of any applicable securities law, and (ii) the
Company may give related instructions to its transfer agent, if any, to stop
registration of the Restricted Performance Shares.
 
6.2 Certificates and Shareholder Rights
 
.  Restricted Performance Shares shall not constitute issued and outstanding
shares of Common Shares until issued and delivered in accordance with this
Agreement and the Plan.  Prior to the time the Restricted Performance Shares are
issued and delivered, Participant will not have the right to vote any Restricted
Performance Shares, to receive or retain any dividends or distributions paid or
distributed on issued and outstanding shares of Common Shares or to exercise any
other rights, powers and privileges of a shareholder with respect to any
Restricted Performance Shares.  In accordance with the provisions of Article V,
the Company shall deliver to Participant stock certificates, or equivalent,
issued in Participant’s name for the number of Restricted Performance Shares
that have become Vested.
 
6.3 Corporate Acts
 
.  The existence of the Restricted Performance Share awards shall not affect in
any way the right or power of the Supervisory Board or the shareholders of the
Company to make or authorize any adjustment, recapitalization, reorganization or
other change in the Company’s capital structure or its business, any merger or
consolidation of the Company, any issue of debt
 

 
6

--------------------------------------------------------------------------------

 

 or equity securities, the dissolution or liquidation of the Company or any
sale, lease, exchange or other disposition of all or any part of its assets or
business or any other corporate act or proceeding; provided, however, that in
the event of a stock split, stock dividend paid in shares, or similar
reorganization affecting all or substantially all of the Company’s shares, the
Restricted Shares shall similarly and automatically be split or reorganized
without further action or decision by the Company or the Committee.  The
prohibitions of Section 3.1 shall not apply to the transfer of Restricted Share
awards pursuant to a plan of reorganization of the Company, but the stock,
securities or other property received in exchange therefor shall also become
subject to the Forfeiture Restrictions and provisions governing the lapsing of
such Forfeiture Restrictions applicable to the original Restricted Performance
Shares for all purposes of this Agreement.
 
 VII.
 
Miscellaneous
 
7.1 Service Relationship
 
.  For purposes of this Agreement, any question as to whether and when there has
been a termination of Participant’s Service, and the cause of such termination,
shall be determined by the Committee, and its determination will be final.
 
7.2 Notices
 
.  For purposes of this Agreement, notices and all other communications provided
for herein will be in writing and will be deemed to have been duly given when
personally delivered or (i) if Participant is outside of the United States at
the time of transmission of such notice, when sent by courier, facsimile, or
electronic mail, and (ii) if Participant is within the United States at the time
of transmission of such notice, when mailed by United States registered or
certified mail, return receipt requested, postage prepaid, addressed to the
Company at its principal executive office and to Participant at the last address
filed with the Company or to such other address as either party may furnish to
the other in writing in accordance herewith, except that notices of changes of
address will be effective only upon receipt.
 
7.3 Restrictions on Transfer of Shares
 
.  No Restricted Performance Shares may be sold, exchanged, transferred
(including, without limitation, any transfer to a nominee or agent of
Participant), assigned, pledged, hypothecated, or otherwise disposed of,
including by operation of law, in any manner that violates the Forfeiture
Restrictions and any other provisions of this Agreement, and, until the date on
which such Forfeiture Restrictions lapse, any such attempted disposition shall
be void.  The Company shall not be required (i) to transfer on its books any
shares that will have been transferred in violation of this Agreement or (ii) to
treat as owner of such shares, to accord the right to vote as such owner, or to
pay dividends to any transferee to whom such shares will have been so
transferred.
 
7.4 Withholding of Tax
 
.  To the extent that the receipt of Restricted Performance Shares or the lapse
of any Forfeiture Restriction results in compensation income to Participant for
federal or state income tax purposes, Participant shall deliver to the Company
at the time of such event such amount of
 

 
7

--------------------------------------------------------------------------------

 

 money or Common Shares as the Company may require to meet all obligations under
applicable tax laws or regulations, and, if Participant fails to do so, the
Company is authorized to withhold or cause to be withheld from any cash or
Common Shares remuneration then or thereafter payable to Participant any tax
required to be withheld by reason of such resulting compensation income.
 
7.5 No Employment Rights Conferred
 
.  No provision of this Agreement shall confer any right upon Participant to
employment with the Company or any Subsidiary.
 
7.6 Limitation of Rights
 
.  No provision of this Agreement shall be construed to give Participant or any
other person any interest in any fund or in any specified asset or assets of the
Company or a Subsidiary.
 
7.7 Binding Effect
 
.  This Agreement shall be binding upon and inure to the benefit of any
successors to the Company and all persons lawfully claiming under Participant.
 
7.8 Governing Law
 
.  This Agreement shall be governed by, and construed in accordance with, the
laws of the state of Texas.
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its officer thereunto duly authorized, and Participant has executed this
Agreement, all effective as of the Date of Grant.
 
CORE LABORATORIES N.V., by its sole managing director, Core Laboratories
International B.V.


By: ______________________________________

Name: Jan Willem Sodderland

Title: Managing Director of Core Laboratories International B.V.



 
PARTICIPANT



 
By: ______________________________________

 
Name:






 
8

--------------------------------------------------------------------------------

 

APPENDIX A
 
Performance Share Award
Restricted Share Agreement
(ROE Based)
 


 
AWARD OF RESTRICTED PERFORMANCE SHARES
 


 
 
Date of
Grant
Number of Restricted Performance
Shares
 
 
Performance
Period
Begins
 
 
Performance
Period Ends
Full Vesting ROE Percentage
Threshold Vesting ROE Percentage
 
 
 
Initial
July 15, 2008
$100,000 divided by the closing price of the stock on July 15, 2008 (rounded up
to the nearest whole share).  The closing stock price on July 15, 2008 was
$134.84 resulting in an award of 742 shares.
 
July 15, 2008
 
July 15, 2011
200.0%
160.0%
_____
 
_____
                                               



 


 

A-1
 
 

--------------------------------------------------------------------------------

 
